Title: To Thomas Jefferson from Jeremiah Olney, 20 January 1809
From: Olney, Jeremiah
To: Jefferson, Thomas


                  
                     Respected Sir, 
                     Custom-House,District of Providence, the 20th Jany. 1809.
                  
                  Having been honored with the confidence of the late Father of his Country, President Washington, and having received from him, so long ago as June 1790, the appointment and commission as Collector of the Customs for the District of Providence, State of Rhode Island; in which office I have since, by the indulgence of succeeding Presidents, been continued,—and after rendering long faithfull and impartial, Military and Civil services to my Country for the course of Twenty-seven, out of the last Thirty-four, years of my life, I have, at length, upon the most deliberate reflection and for various and conclusive reasons, formed a resolution to resign my said commission, which is enclosed, and Office as Collector of the Customs, immediately, or so soon as you can select a person, more willing than my selfe, to execute the fatal Embargo Act of the 9th Jany. 1809, to succeed me in said Office, and that no time might be lost in the accomplishment of an object so disirable to me. I have chose to address you, Sir, at once, instead of the Secretary of the Treasury as in the ordinary course of business; and I respectfully intreat, Sir, that you will be pleased to make a speedy arraingment in conformity to my wishes and I will be prepaired accordingly; in the interim, I will continue to execute the Duties of said Office with fidelity,—among those reasons which have had the most influence on my mind, and which, after serious and mature deliberation, have induced me to adopt the present resolution; are the gradual weight of declining years—a feeble state of health unequal longer to encounter, with usefullness to the Public or reputation to myself—the additional responsibility, the vast and encreased perplexeties and requirements of Official Duty attached to said Office since the adoption of the Embargo laws, particularly the last, and the regulations of the Secretary of the Treasury for carrying the same into effect; and for the execution of those multiplied, embarrassing and arduous Duties, I have received an inaduquate and far less compensation than on all former occasions for performing much less perplexed official Duties; and since the receipt of the Fatal Embargo Act opassed on the 9th Jany. 1809, I discover that the system cannot any longer be carried into execution. but by new and grevious requirements, aided by the strong and despotic arm of Military force to be directed, not against our Enemies, but our Friends and fellow Citizens; which I, and it is presumed every considerate and well disposed American will, consider as repugnant to the genius and true principles of a mild republican form of Government, established by the Blood and Sufferings of a host of departed Heroes—and under which, I humbly trust indulgent Heaven will yet permit me to pass the short residue of my days;—and after having under the auspicies of a Leader sent by Heaven to guide the American People through a Doubtfull contest, in common with my fellow-soldiers, some of whom having fallen by my side, Fought the arduous Battles of my Country through a long and perilous War—and thereby established her liberties and Independence—I therefore cannot now, Sir, become instrumental in assisting to revit upon my Countrymen, those very Chains and Fetters which I once, on a former and memorable occasion, lent my feeble but zealous assistance to burst asunder,—Being seriously and deeply affected with the gloomy prospect that has of late spread far and wide, over our once happy Country.—I have, in offering some of the reasons for my resignation, been involuntarily led thus freely and respectfully, Sir, to express a few sentiments which have occurred to me on the present interesting and momentuous aspect of our Public affairs—as well from long and attentive observance of the alarming state of things, as from an inherent right and a spirit of Independence I possess, I presume in common with my fellow-Citizens, and which with me, shall never be extinguished but by Death.—
                  I have the honor to be, very respectfully, Sir, your most Obed. Servt.
                  
                     Jeremiah Olney, Collector.
                  
               